529 So.2d 790 (1988)
Elizabeth Holland HARRISON, Appellant,
v.
TALLAHASSEE FURNITURE CO., INC., Appellee.
No. 88-314.
District Court of Appeal of Florida, First District.
August 4, 1988.
John C. Cooper, of Douglass, Cooper, Coppins & Powell, Tallahassee, for appellant.
Robert Scott Cox, Lauchlin T. Waldoch, and Kevin S. Hennessy, of Messer, Vickers, *791 Caparello, French & Madsen, Tallahassee, for appellee.
WIGGINTON, Judge.
Appellant appeals the trial court's entry of final summary judgment in favor of appellee in a suit filed by appellant seeking damages against appellee. We reverse.
On January 1, 1986, appellant was violently attacked and severely injured in her home by John Allen Turner, an employee of appellee. She sought damages against appellee for her injuries on the theories of negligent hiring and retention of Turner, and agency liability. As the trial judge ruled in denying appellee's motion to dismiss appellant's amended complaint, appellant has adequately stated a cause of action. Compare Williams v. Feather Sound, Inc., 386 So.2d 1238 (Fla. 2d DCA 1980), Abbott v. Payne, 457 So.2d 1156 (Fla. 4th DCA 1984), and Garcia v. Duffy, 492 So.2d 435 (Fla. 2d DCA 1986). Numerous disputed issues of fact exist concerning, for example, appellee's duty, its possible breach thereof, and proximate causation, resolution of which is pivotal to the application of the legal theories propounded by appellant. Therefore, final summary judgment was inappropriate. See Williams.
REVERSED AND REMANDED for further proceedings.
SMITH, C.J., and WENTWORTH, J., concur.